internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi - plr-127534-02 date august re legend - taxpayer - spouse trust - co-trustees - company date date year year m dollars n dollars p percent x shares y shares - - - - - - - - - - dear this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an allocation of generation-skipping_transfer gst tax exemption this letter responds to your request the facts and representations submitted are summarized as follows on date taxpayer established trust an irrevocable_trust for the benefit of taxpayer’s children and the lineal_descendants of those children the co-trustees of trust are taxpayer’s spouse spouse and another individual plr-127534-02 article i of trust provides that the original trust property shall be divided into separate equal shares one such share for each child of taxpayer living at the time the property is contributed to the trust each separate share will be held as a separate trust in accordance with article ii article ii of trust provides that during the life of each child the independent_trustee has the discretion to pay income and principal to or for the benefit of that child upon attaining age each child has the power exercisable at any time to appoint part or all of the income and principal to any one or more of taxpayer’s lineal_descendants other than himself herself his her estate his her creditors or the creditors of his her estate in addition each child has a special testamentary power to appoint all or any part of the principal and income of his her trust remaining at his her death to any one or more of the taxpayer’s lineal_descendants in such manner as that child designates other than that child’s estate his her creditors or the creditors of his her estate upon the death of each child to the extent that the testamentary power is not exercised the property will continue in further trust as described under article iii of trust for the benefit of the then living descendants of that child if there are no living descendants of that child the property will be divided among the taxpayer’s then living lineal_descendants in accordance with article ii of trust at the time that trust was established taxpayer was the majority shareholder in company the sole asset of which was one parcel of commercial property on date taxpayer entered into two transactions with trust the first transaction transaction is described by taxpayer as a gift to trust of x shares of nonvoting common_stock of company valued by taxpayer for gift_tax purposes at m dollars the second transaction transaction is described by taxpayer as a sale of y shares of nonvoting common_stock of company to trust in exchange for a promissory note for years prior to and including year sec_1 and taxpayer and spouse had engaged an individual to provide accounting and tax services including the preparation of all tax returns that individual was a tax professional who was a partner in an accounting firm with experience in filing federal gift_tax returns and who was aware of the generation- skipping transfer_tax and the benefits of gift-splitting by spouses taxpayer and spouse had discussed the preparation of the year and year tax returns including transactions and with the individual and all the parties agreed that the individual’s firm would be responsible for preparing all tax filings associated with trust and the transactions you represent that taxpayer was aware of the generation-skipping nature of the transfer and believed that the trust would not be subject_to gst tax if the appropriate returns were filed with the internal_revenue_service the firm prepared taxpayer’s personal and corporate_income_tax returns for year but because records were misplaced no tax returns relating to the trust or the transfers were prepared upon reviewing the records for the trust taxpayer and members of the firm discovered that no income_tax return for the trust had been filed and took the necessary corrective plr-127534-02 action however you represent that taxpayer had no knowledge of the necessity for filing gift_tax returns and did not discover that the gift_tax_return for year had not been filed taxpayers subsequently hired new estate_planning counsel who attempted to obtain copies of all gift_tax returns filed for previous years the new counsel then discovered that no gift_tax returns were filed reporting the transfer in year while in the process of gathering the necessary information for filing a late gift_tax_return for year taxpayer and taxpayer’s counsel made the decision to seek the requested relief prior to filing a late gift_tax_return you contend that transaction the sale of y shares of company stock to trust in exchange for a promissory note was a transfer for full and adequate_consideration and therefore is not subject_to the gift_tax you have requested the following rulings that the service grant an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 to make an allocation of taxpayer’s and spouse’s gst_exemption with respect to transaction and that the allocations shall be made based on the value of the property transferred to the trust as of date the date of the original transfer sec_2501 of the internal_revenue_code imposes a tax on the transfer of property by gift during each calendar_year by any individual sec_2513 provides that a gift made by one spouse to any person other than the donor’s spouse shall for purposes of chapter be considered as made one- half by the donor and one-half by the donor’s spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_2513 provides that split gift treatment under sec_2513 shall apply only if both spouses have signified their consent to the application of sec_2513 in the case of all such gifts during the calendar_year by either spouse sec_2513 provides that the consent under sec_2513 may be signified at any time after the close of the calendar_year in which the gift was made the consent may not be signified after the 15th of april following the close of such year unless before such 15th day no return has been filed for such year by either spouse in which case the consent may not be signified after a return for such year is filed by either spouse thus if a late return is filed the consent must be made on the first return filed for such year sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip plr-127534-02 sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of such gift is treated as made by the individual’s spouse then such gift shall be so treated for gst tax purposes sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for plr-127534-02 requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin notice_2001_50 i r b provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer and spouse are granted an extension of time of days from the date of this letter to make an allocation of taxpayer’s and spouse’s available gst_exemption with respect to transaction that is taxpayer’s transfer on date to the trust of x shares of company stock the allocation will be effective as of date the date of the transfer to plr-127534-02 the trust and the value of the transfer to the trust for gift_tax purposes will be used in determining the amount of gst_exemption to be allocated to the trust the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter under the cited provisions or under any other provisions of the code we specifically do not express or imply any opinion concerning either the value of the stock of company that was the subject of transactions and or whether transaction the sale of y shares of company stock to trust in exchange for a promissory note was a transfer that is subject_to the gift_tax this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent this election should be made on a supplemental form_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose sincerely heather maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
